Citation Nr: 1214002	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  10-27 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Childers, Counsel









INTRODUCTION

The Veteran, who is the appellant, served on active duty in the U.S. Navy from February 1961 to January 1965. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in April 2009 of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge. A transcript of the hearing is in the record.  In May 2011, the Veteran canceled his hearing before the Board.

Because the claim of service connection is based in part on exposure to certain herbicides, including an herbicide commonly referred to as Agent Orange, in which the exposure in service is on a vessel off the shore of Vietnam, the case was the subject of a judicial stay imposed in October 2007.  For consistency the term "Agent Orange" is used in this decision. 

In Haas v. Nicholson, 20 Vet. App. 257 (2006), the United States Court of Appeal for Veterans Claims (Veterans Court) reversed a Board decision, which denied service connection for diabetes mellitus, type 2, with peripheral neuropathy as a result of exposure to Agent Orange.  The Board determined that, although the appellant in Haas had served in the waters off the shore of the Republic of Vietnam, such service did not warrant application of the presumption of exposure to Agent Orange.  VA then appealed the decision of the Veterans Court to the United States Court of Appeals for the Federal Circuit. 

In January 2007, on a motion by the Secretary of VA, the Veterans Court issued a temporary stay on adjudication of cases at VA that were potentially affected by Haas.  Ribaudo v. Nicholson, 21 Vet. App. 16 (2007) (per curiam order). 



In April 2007, the Veterans Court dissolved the temporary stay, and stayed VA's adjudication of all cases potentially impacted by Haas until such time as the Federal Circuit issued mandate in the pending appeal of the Haas decision. 

In May 2008, the United States Court of Appeals for Federal Circuit (Federal Circuit) reversed the Veteran's Court in Haas, holding that the Veterans Court had erred in rejecting VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The Federal Circuit issued a mandate in Hass effective October 16, 2008. 

The Appellant in Haas then filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525). 

As the stay of Haas related cases is no longer in effect, and in light of the Supreme Court's denial of certiorari, the General Counsel of VA advised that the Board may resume adjudication of the previously stayed cases. 

And the Board is now proceeding with appellate review of the Veteran's claim.


FINDINGS OF FACT

1.  The Veteran did not serve within the land borders, including the inland waters, of Vietnam during the Vietnam era and actual exposure to Agent Orange is not shown.





2.  Diabetes mellitus, type 2, was not affirmatively shown to have been present during service; diabetes mellitus, type 2, was not manifested to a compensable degree within one year from the date of separation from service in January 1965; and diabetes mellitus, type 2, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service. 


CONCLUSION OF LAW

Diabetes mellitus, type 2, is not due to disease or injury that was incurred in or aggravated by service; diabetes mellitus, type 2, as a chronic disease may not be presumed to have been incurred in service; and the presumption of exposure to Agent Orange and the presumption of service connection due to exposure to Agent Orange do not apply.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 5107(b) (West 2002 & 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  



Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in June 2007.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any non-Federal records on his behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim). 


Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service personnel and treatment records, VA records, and private medical records.  The RO also obtained a command history of the USS TICONDEROGA.

The RO did not conduct a medical inquiry regarding the claim of service connection for diabetes mellitus, type 2, as there is no evidence that the claimed disability may be associated with an established injury or disease or event in service, and a VA medical examination or VA medical opinion is not required under 38 C.F.R. § 3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i)(C); McLendon v. Nicholson, 20 Vet. App. 79, 86 (2006). 

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles and Theories of Service Connection

Service connection may be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service).






Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § § 1110 and 1131 as implemented in 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for diabetes mellitus, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309.

A Veteran who, during active military service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicides, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  


If a Veteran is presumably exposed to Agent Orange under, there is a presumption of service connection for diabetes mellitus, type 2.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a) and 3.309(e). 

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  While the Veteran was an aviation boatswain's mate and the USS TICONDEOGA was involved in combat operations, flying sorties against threats from North Vietnam forces, there is no actual enemy contact with the ship and the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).








Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.   Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  



Facts

The Veteran's DD-214 show that the Veteran served on the USS TICONDEROGA (CVA-14) during the Vietnam era.  

The service treatment records do not contain any complaint, finding, history, symptom, treatment, or diagnosis of elevated blood sugar or of diabetes mellitus.  

After service, in 1998 the Veteran was diagnosed with diabetes mellitus, type 2.  

In 2007, the Veteran filed his claim for service connection for diabetes mellitus,  type 2.

A command history obtained in August 2007 shows that the USS TICONDEROGA was involved in combat operations in the blue waters off Vietnam in August 1964 when the carrier was sent to defend the USS MADDOX (DD-622) and the USS TURNER JOY (DD-951) when the ships were attacked by enemy torpedo boats in international waters off the coast of North Vietnam.  

In December 2010, the Veteran submitted the following material in support of his claim for service connection:

* A document titled "How to Use the Da Nang Harbor Report," which opposes VA's decision not to extend the presumption of herbicide exposure to blue water vessel veterans and advises veterans on how to file a claim for service connection;

* A news article about a Vietnam Navy Veteran who obtained service connection after proving that he had had "boots on ground" in Vietnam;

* An "Account of the Tonkin Gulf Incident" which describes how the U.S.S. TICONDEROGA's providing air support; and


* An article, published by the Blue Water Navy Vietnam Veterans Association, entitled "The Contamination of Da Nang Harbor: Blue Water Navy and Direct Exposure to Herbicides in Vietnam."  In this article the co-authors discuss how dioxins are spread, and postulate as to the likelihood of contamination in Da Nang Harbor and the Gulf of Tonkin.

In February 2012, the Veteran submitted an article, published by the Blue Water Navy Vietnam Veterans Association, entitled "Dioxin on the Carriers: The Contamination of Aircraft Carriers and their Crews in the Gulf of Tonkin."  In this article the authors (two Navy veterans) opposed VA's decision not to extend the presumption of herbicide exposure to blue water vessel veterans on the grounds that water on blue water vessels was contaminated by dioxins from fresh water wash-downs of airplanes and from salt water flight deck wash-downs, which the authors theorize pushed residuals of dioxin overboard, only to be sucked up by the intake system for fresh water distillation.  The authors also alluded to contamination by "spray drift" from Vietnam.

Veteran's Argument 

The Veteran asserts that that he developed diabetes mellitus, type 2, due to exposure to Agent Orange.  The Veteran states that he was exposed to Agent Orange while serving aboard the USS TICONDEROGA, while the ship was deployed off of Vietnam in 1964.  He contends that while aboard ship he was exposed to dioxin residue from aircraft returning from sorties over Vietnam and to dioxins in the ship's drinking water. 









Analysis

Theories of Service Connection, Excluding Exposure to Agent Orange

On the basis of the service treatment records alone, in the absence of any complaint, finding, history, symptom, treatment, or diagnosis of diabetes mellitus, type 2, diabetes mellitus, type 2, was not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1110 and § 1131 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.

As there is no competent lay or medical evidence under 38 C.F.R. § 3.159 and Layno at 469-71 either contemporaneous with or after service that diabetes mellitus, type 2, was noted, that is, observed, during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply and service connection under 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not established.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service).

After service, diabetes mellitus, type 2, was first diagnosed in 1998, more than 40 years after service, well beyond the one-year presumptive period following separation from service for diabetes mellitus as a chronic disease under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309 and presumptive service connection for diabetes mellitus as a chronic disease is not established.  

As for service connection on the basis of the initial diagnosed after service, considering all the evidence, including that pertinent to service under 38 C.F.R. § 3.303(d), the Veteran as a lay person is competent to describe symptoms of a disease, which are within of personal knowledge, which comes through the use of the senses.  See Layno at 469-71.


Although the Veteran is competent to describe symptoms, diabetes mellitus, type 2, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of the disability is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  See Savage at 498 (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation); see Jandreau at 1377, n. 4 (sometimes a layperson will be competent to identify a simple condition, for example, a broken leg, and sometimes not, for example, a form of cancer).   

Also, under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377.  And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of diabetes mellitus, type 2, cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, diabetes mellitus, type 2, is not a simple medical condition that the Veteran is competent to identify.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer a diagnosis of diabetes mellitus, type 2. 





As for the Veteran describing a contemporaneous medical diagnosis and describing symptoms that later support a diagnosis by a medical professional, there is no evidence that a medical professional diagnosed diabetes mellitus, type 2, before 1998.  And no medical professional has related the Veteran's diabetes mellitus, type 2, to an injury, disease, or event in service.

Also the Veteran does not argue and the record does not contain competent evidence, lay or medical, that links the Veteran's diabetes mellitus, type 2, to an injury, disease, or event in the Veteran's service, excluding exposure to Agent Orange (which will be addressed separately), and in the absence of competent evidence suggesting such an association, but is too equivocal or lacking in specificity to support a decision on the merits, and in the absence of credible evidence of continuity of symptomatology, there is no possible association with service, and VA is not required to further develop the claim on the theory of direct service connection under 38 C.F.R. § 3.303(d), excluding exposure to Agent Orange, by affording the Veteran a VA examination or by obtaining a VA medical opinion under the duty to assist.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

To the extent the Veteran implies a causal relationship between diabetes mellitus, type 2, and his service, the so called "nexus" requirement, such an implication would constitute the Veteran's opinion, but such an opinion would require specialized education, training, or experience, which has not been factually established. 

It is the Veteran's general evidentiary burden to establish all elements of his claim, including the nexus requirement under 38 C.F.R. § 3.303(d).  38 U.S.C.A. §5107(a).  Fagan v. Shinseki, 573 F.3d. 182, 1287 (2009).  






In the absence of any such competent evidence, the preponderance of the evidence is against the claim that diabetes mellitus, type 2, was due to an injury, disease, or event in service, excluding exposure to Agent Orange, under 38 C.F.R. § 3.303(d). 

For the purpose of deciding the theories of service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a), (b), and (d), and presumptive service connection for a chronic disease under 38 U.S.C.A. §§ 1112 and 1137, as implemented by 38 C.F.R. §§ 3.307and 3.309, the Board need not reach the question of the Veteran's credibility as the Veteran does not allege continuity of symptomatology and as there is no competent evidence to support the claim.  In other words, there is no competent evidence of a material issue of fact; that is, that diabetes mellitus, type 2, is causally related to an injury, disease, or event in service.  See Rucker at 74 (competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible). 

In the absence of any such competent evidence, the preponderance of the evidence is against the claim under the theories of service connection as previously discussed and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Alleged Exposure to Agent Orange

A Veteran who, during active naval service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including an herbicide commonly referred to as Agent Orange.  38 U.S.C.A. § 1116(f).






"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam, that is, within the land borders, including the inland waters, of Vietnam.  38 C.F.R. § 307(a)(6)(iii); Haas v. Peake, 525 F. 3d 1168, 1193-95 (Fed. Cir. 2008). 

In order for the presumption of exposure to be extended to a Blue Water Navy Veteran, there must be evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  Haas, 525 F.3d 1168.  

The Veteran concedes that he never set foot on land in Vietnam, but maintains that he was incidentally exposed to dioxins carried by the USS TICONDEROGA's aircraft after their sorties over Vietnam, and to dioxins in the TICONDEROGA's water supply.  

While the Veteran is competent to describe what he has personally experienced and the Board does not question his credibility, it is the Board's responsibility to assess the probative value of proffered evidence.  See Rucker at 74. 

Although the Veteran has not asserted that the USS TICONDEROGA was in the brown waters of Vietnam, he has submitted several articles regarding putative exposure of blue water vessels, such as the USS TICONDEROGA to dioxin by runoff, that is, carrying toxic chemicals into the sea, spray drift of dioxin by wind, and by distillation of runoff sea water for drinking aboard ship.  This was the same argument in Haas and the Federal Circuit upheld VA's interpretation that the argument did not establish exposure to Agent Orange under 38 U.S.C.A. § 1116.  And the articles submitted by the Veteran do not provide persuasive evidence that a different result than that reached in Haas is warranted.  





Also, the Joint Services Records Research Center has not found any evidence to support exposure to Agent Orange aboard ship.  See M21-1MR, Part IV, Subpart ii, 2.C.10.  

As there is no evidence or allegation that the USS TICONDEROGA operated in the inland waterways of Vietnam or docked at a shore or pier in Vietnam, the Board finds that the Veteran was not exposed to Agent Orange while serving on the USS TICONDEROGA and concludes that the Veteran was not exposed to Agent Orange during service and presumptive service connection for diabetes mellitus, type 2, due to exposure to Agent Orange under 38 U.S.C.A. § 1116 is not established.   

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

As for proof of actual exposure to Agent Orange under Combee, for the sake of analysis, assuming without deciding the actual exposure can be shown, there still remains the factual question of whether exposure to Agent Orange actually causes diabetes mellitus, type 2, and on this question, the Veteran has not submitted any competent lay or medical evidence and the Board need not make the factual determination as to actual exposure to Agent Orange. As there is no competent evidence from any source that exposure to Agent Orange actually causes diabetes mellitus, type 2, service connection under Combee is not established. 

The Veteran has expressed the opinion that diabetes mellitus, type 2, was caused by exposure to Agent Orange. 





Under certain circumstances, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Competency is a question of fact, which is to be addressed by the Board.  Jandreau at 1377.

Here the question of the relationship between exposure to Agent Orange and diabetes mellitus, type 2, is not a simple medical condition, because such an association requires medical or scientific evidence of such an association.  The Veteran as a lay person is not competent to offer an opinion on a matter that requires medical or scientific evidence, and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience in medicine or science to offer an opinion on the relationship between exposure to Agent Orange and diabetes mellitus, type 2.  

For this reason, the Veteran's lay opinion on causation is not competent evidence, and the Veteran's opinion is not admissible as evidence.

For the above reasons, the Board finds that the preponderance of the evidence of record is against the claim of service connection for diabetes mellitus, type 2, based on the applicable theories of service connection, including alleged exposure to Agent Orange, and the benefit-of-the-doubt standard of proof does not apply.  38U.S.C.A. § 5107(b).


ORDER

Service connection for diabetes mellitus, type 2, is denied.


____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


